Name: Council Regulation (EEC) No 4123/86 of 22 December 1986 on the treatment applicable to imports of wine originating in Algeria
 Type: Regulation
 Subject Matter: trade;  international trade;  beverages and sugar
 Date Published: nan

 31 . 12 . 86 Official Journal of the European Communities No L 380 / 41 COUNCIL REGULATION (EEC) No 4123 / 86 of 22 December 1986 on the treatment applicable to imports of wine originating in Algeria HAS ADOPTED THIS REGULATION : Article 1 The import treatment applicable on 30 June 1981 on wine originating in Algeria pursuant to Article 20 of the Cooperation Agreement between the European Economic Community and the People's Democratic Republic of Algeria shall be maintained until a new regime comes into force following the entry of Spain and Portugal or until 31 December 1987 , whichever is the earlier . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas Article 20 of the Cooperation Agreement between the European Economic Community and the People's Democratic Republic of Algeria (*), signed on 26 April 1976 , established the treatment applicable until 30 June 1981 to imports of wine originating in Algeria ; Whereas , as a transitional measure , this treatment was last extended until 31 December 1986 by Regulation (EEC ) No 3669 / 85 ( 2 ); Whereas , as an interim measure , the treatment applicable on 30 June 1981 should again be unilaterally extended , Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1986 . For the Council The President G. SHAW OJ No L 263 , 27 . 9 . 1978 , p . 2 . ( 2 ) OJ NO L 354 , 30 . 12 . 1985 , p . 19 .